Exhibit 99.1 **For Immediate Release** For more information, contact: Joseph W. Kiley III, President and Chief Executive Officer Rich Jacobson, Executive Vice President and Chief Financial Officer (425) 255-4400 First Financial Northwest, Inc. Reports First Quarter Net Income of $1.8 Million or $0.14 per Diluted Share Renton, Washington – April 28, 2016 - First Financial Northwest, Inc. (the “Company”) (NASDAQ GS: FFNW), the holding company for First Financial Northwest Bank (the “Bank”), today reported net income for the quarter ended March 31, 2016, of $1.8 million, or $0.14 per diluted share, compared to net income of $2.1 million, or $0.16 per diluted share, for the quarter ended December 31, 2015, and $2.2 million, or $0.16 per diluted share, for the quarter endedMarch 31, 2015. Changes in the recapture of the provision for loan losses contributed significantly to the differences in net income between periods. Specifically, the Company recognized a $100,000 recapture of provision for loan losses in the quarter ended March 31, 2016, compared to a recapture of $900,000 in the quarter ended December 31, 2015, and a recapture of $100,000 in the quarter ended March 31, 2015. These recaptures were due primarily to the continued credit quality improvement of the Company’s loan portfolio and recoveries of amounts previously charged off. “Late in the quarter, we accomplished a number of initiatives that we believe will positively impact our results going forward. Specifically, in the final week of the quarter, we purchased a $30.0 million pool of commercial real estate loans to supplement our loan originations, consisting of eight loans ranging in size from $1.3 million to $8.2 million secured by properties in Washington, Oregon, Utah, Colorado and Arizona. We opportunistically purchase loan pools secured by properties located out of our market area that meet our investment and credit quality objectives. We also used excess cash on hand to pay down a $34 million Federal Home Loan Bank advance at its March 26, 2016, maturity date. In addition, we utilized an additional $5 million in cash to increase our investment portfolio at quarter end. All of these actions were taken in our efforts to utilize our excess cash to improve earnings in future quarters,” stated Joseph W. Kiley III, President and Chief Executive Officer. “I am also pleased to report on the success of our recent expansion efforts. Our Mill Creek office opened in September 2015 and its core deposit base increased to $10.1 million at March 31, 2016. In addition, our Edmonds office opened on March 21, 2016, and had $1.1 million in core deposits at quarter end. While we are very pleased with the design of these offices and the technology being utilized to manage expenses, our teams of experienced bankers in each office deserve the credit for these successes. We have plans to open an additional office in Renton later this year in the area known as The Landing, near the Boeing plant at the south end of Lake Washington, utilizing the same successful design elements as our Mill Creek and Edmonds offices,” continued Kiley. 1 Highlights for the quarter ended March 31, 2016: We repurchased 314,087 shares of our common stock during the quarter under the share repurchase plan approved by the Board of Directors in October 2015, at an average price of $13.36 per share. From October 29, 2015 through April 27, 2016, we repurchased a total of 800,199 shares under the plan at an average price of $13.02 per share. The current share repurchase plan authorized the repurchase of 1.4 million shares through April 27, 2016. The Company’s book value per share at March 31, 2016, increased to $12.52 from $12.40 at December 31, 2015, and $12.10 at March 31, 2015. The Bank’s Tier 1 leverage and total risk-based capital ratios at March 31, 2016, were 11.8% and 16.8%, respectively, compared to 11.6% and 17.6% at December 31, 2015, and 11.6% and 18.6% at March 31, 2015. Based on management’s evaluation of the adequacy of the Allowance for Loan and Lease Losses (“ALLL”), there was a $100,000 recapture of provision for loan losses for the quarter ended March 31, 2016. The following items contributed to this recapture during the quarter: The Company received recoveries of amounts previously charged off totaling $127,000. These recoveries, offset by charge-offs of $19,000 during the quarter, contributed to an increase in its ALLL balance. Delinquent loans (loans over 30 days past due) increased slightly to $1.4 million at March 31, 2016, compared to $1.3 million at December 31, 2015, and $3.6 million at March 31, 2015. Nonperforming loans totaled $1.1 million at March 31, 2016, and December 31, 2015, compared with $2.7 million at March 31, 2015. Nonperforming loans as a percentage of total loans remained low at 0.14% at March 31, 2016, compared to 0.16% at December 31, 2015, and 0.39 % at March 31, 2015. The ALLL represented 898.9% of nonperforming loans and 1.30% of total loans receivable, net of undisbursed funds, atMarch 31, 2016, compared to 872.2% and 1.36%, respectively, at December 31, 2015, and 392.7% and 1.54%, respectively,at March 31, 2015. Nonperforming assets totaled $4.5 million at March 31, 2016, compared to $4.7 million at December 31, 2015, and $8.3 million at March 31, 2015. The decline in the Company’s nonperforming assets between periods was due to sales and market value adjustments of Other Real Estate Owned (“OREO”) along with payoffs of nonperforming loans. 2 The following table presents a breakdown of our nonperforming assets: Mar 31, Dec 31, Mar 31, Three Month One Year Change Change (Dollars in thousands) Nonperforming loans: One-to-four family residential $ ) $ Multifamily - - - ) Commercial real estate - - - ) Consumer 69 89 74 ) (5
